DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/10/2022 and 10/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or similar limitations such as “module” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: an initialization module, an image module, an alignment module, a processing module, a setting module in claim 1; a feedback module in claim 2; a threshold module in claim 3; a quality module in claim 4; and a surgeon evaluation module in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the processing module" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is rejected by virtue of its dependence.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-17 and 19 of U.S. Patent No. 11,006,914 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
           With respect to claim 1, the patented claims 1 and 2 claim a system comprising: an initialization module configured to obtain parameters for use with a first patient, wherein the initialization module is configured to select a first plurality of settings for an x-ray source based on the parameters; an image module configured to obtain a first sample set of one or more images of a region-of-interest of the first patient, and a master sample set of one or more images, wherein the first sample set of one or more images are acquired as a result of the x-ray source operating according to the first plurality of settings; an alignment module configured to align the first sample set of one or more images to the master sample set of one or more images; a processing module configured to process data corresponding to a result of the alignment; and a setting module configured to adjust the first plurality of settings to provide updated settings.
            With respect to claim 2, the patented claim 3 claims the system of claim 1, further comprising a feedback module configured to provide feedback indicating whether one or more the first plurality of settings for a procedure are outside one or more respective ranges of typical settings used for the procedure, or one or more respective ranges of recommended settings for the procedure.
           With respect to claim 3, the patented claim 4 claims the system of claim 1, further comprising a threshold module configured to generate a warning signal to indicate that one or more of the first plurality of settings is outside one or more ranges indicating x-ray dosage resulting from use of the first plurality of settings is greater than a predetermined threshold.
           With respect to claim 4, the patented claim 5 claims the system of claim 1, further comprising a quality module configured to determine quality of the first sample set of one or more images, and instruct the image module to acquire a second set of one or more images based on the quality of the first sample set of one or more images.
           With respect to claim 5, the patented claim 7 claims the system of claim 1, wherein the parameters includes patient parameters from at least one patient, procedure parameters and surgeon parameters.
           With respect to claim 6, the patented claim 6 claims the system of claim 1, wherein x-ray dosage associated with the updated settings from the setting module is less than x-ray dosage associated with the first plurality of settings.
           With respect to claim 7, the patented claim 1 claims the system of claim 1, wherein the alignment module is configured to align the first sample set of one or more images for alignment with the master sample set of one or more images, and verify alignment of the first set of one or more images with the master sample set of one or more images but fail to explicitly claim that alignment module is configured to rotate and adjust zoom levels.
            The examples of adjusting alignment in image process art are: shift in left/right shift in up/down, zoom in/out and rotate. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the alignment module as claimed in patented claim 1 further configured to rotate and adjust zoom levels to correctly align or register a first image with a second image using user input to identify location(s) of interest in the overlay image. It has been held that provision of adjustability, where needed, without producing any new and unexpected results involves only routing skill in the art.
             With respect to claim 8, the patented claim 7 claims the system of claim 1, further comprising a surgeon evaluation module configured to monitor x-ray source parameters of a first surgeon relative to x-ray source parameters of a second surgeon for similar patient and procedure parameters.
             With respect to claim 9, the patented claim 9 claims the system of claim 1, wherein the processing module processes pixel data as a result of the alignment or patient parameters.
            With respect to claim 10, the patented claim 10 claims the system of claim 1, wherein the setting module is configured to determine updated settings for the x-rays source based on: a size of the first patient; the region-of-interest of the patient; pixel intensity levels of the first sample set of one or more images and master sample set of one or more images; and continuity of the first sample set of one or more images.
             With respect to claim 11, the patented claim 11 claims a method comprising: obtaining parameters for use with a first patient; selecting a first plurality of settings for an x-ray source based on the parameters; obtaining a first sample set of one or more images of a region-of-interest of the first patient, and a master sample set of one or more images, wherein the first sample set of one or more images are acquired as a result of the x-ray source operating according to the first plurality of settings; aligning the first sample set of one or more images to the master sample set of one or more images; processing data corresponding to a result of the alignment; and adjusting the first plurality of settings to provide updated settings.
            With respect to claim 12, the patented claim 12 claims the method of claim 12, wherein obtaining parameters for use with a first patient includes obtaining patient parameters from at least one patient, procedure parameters from at least one procedure, and surgeon parameters from at least one surgeon.
           With respect to claim 13, the patented claim 14 claims the method of claim 14, wherein the x-ray dosage associated with the updated settings is less than the x-ray dosage associated with the first plurality of settings.
          With respect to claim 14, the patented claim 11 claims the method of claim 11, further comprising: determining if a minimum sample set is available prior processing the data; and if the minimum sample set is not available, acquiring or access a second sample set of one or more images.
           With respect to claim 15, the patented claim 17 claims the method of claim 14, wherein the second sample set of one or more images is of the region-of-interest of the first patient or is of a region-of-interest of a second patient.
           With respect to claim 16, the patented claim 15 claims the method of claim 11, further comprising storing the updated settings as a preset or as an updated master sample set of one or more images for a second procedure, wherein: the first plurality of settings are used to acquire the first sample set of one or more images during a first procedure; and the second procedure is performed subsequent to the first procedure.
           With respect to claim 17, the patented claim 16 claims the method of claim 11, further comprising: determining quality of the first sample set of one or more images; acquiring a second set of one or more images based on the quality of the first sample set of one or more images.
           With respect to claim 18, the patented claim 17 claims the method of claim 11, further comprising determining updated settings for the x-rays source based on: a size of the first patient; the region-of-interest of the patient; pixel intensity levels of the first sample set of one or more images and master sample set of one or more images; and continuity of the first sample set of one or more images.
           With respect to claim 19, the patented claim 19 claims the method of claim 18, further comprising, during an auto-learn mode, adjusting the first plurality of settings to updated settings, and prompting a surgeon for conformation of the updated settings.
          With respect to claim 20, the patented claim 19 claims the method of claim 18 further comprising, during a manual mode, prompting a surgeon of the updated settings without adjusting the first plurality of settings, and adjusting the first plurality of settings to the updated settings if an input is received indicating confirmation of the updated settings.

Conclusion

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./ September 26, 2022